* Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2944 Filed 01/18/19 Page by

UNITED STATES DISTRICT COURT I L E
EASTERN DISTRICT OF MICHIGAN JAN 18 2019

wen ene ene ne eee eee eee Xx CLERK'S OFFICE
United States of America, : No. 16-CR-20394 DETROIT

Plaintiff, : HONORABLE SEAN F. COX
LAV GmbH, Offenses: (1) Conspiracy
Defendant. : Violations: (1) 18 U.S.C. § 371
Statutory Maximum Period of
Probation:
Five years
Statutory Minimum Period of
Probation: .
None/Not Applicable
Statutory Maximum Fine: 18 U.S.C.
§ 3571(d) (the greater of twice the
gross gain or twice the gross loss)
Statutory Minimum Fine: None/Not
Applicable
PLEA AGREEMENT
The United States of America, by and through the Department of Justice,
Criminal Division, Fraud Section, the United States Attorney’s Office for the
Eastern District of Michigan, and the Department of Justice, Environment and

_ Natural Resources Division, Environmental Crimes Section (collectively hereafter,

“the Offices”), and the Defendant, IAV GmbH Ingenieurgesellschaft Auto und
4 ,

 

 

 
* Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2945 Filed 01/18/19 Page 2 of 64

Verkehr (the “Defendant”), by and through its undersigned attorneys, and through
its authorized representative, pursuant to authority granted by the Defendant and
with the consent of the Supervisory Board and of the Shareholder Meeting, hereby
submit and enter into this plea agreement (the “Agreement”), pursuant to
conditions of this Agreement are as follows:
1. Guilty Plea

A. Waiver of Indictment and Venue

Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the Defendant agrees to waive its
right to grand jury indictment and its right to challenge venue in the United States
District Court for the Eastern District of Michigan, and to plead guilty to Count One
of the Sixth Superseding Information (the “Information”).

B. Count of Conviction

The Information charges the Defendant with one count of conspiracy to
defraud the United States, to commit wire fraud, and to violate the Clean Air Act, in
violation of Title 18, United States Code Section 371. The Defendant further agrees
to persist in that plea through sentencing and, as set forth below, to cooperate fully

_ With the Offices in their investigation into the conduct described in this Agreement

and other conduct related to the introduction into the United States of diesel vehicles

with defeat devices as defined under U.S. law.
2

 

 
. Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2946 Filed 01/18/19 Page 3 of 64

C. Elements of Offense
The Defendant understands that, to be guilty of this offense, the following
essential elements of the offense must be satisfied:
Count One ( Conspiracy) |
1. The elements for conspiracy to defraud the United States by
obstructing the lawful function of the federal government are as follows:

i. That two or more persons conspired, or agreed, to defraud
the United States or one of its agencies or departments, in this case, the
Environmental Protection Agency (EPA), by dishonest means;

il. That the defendant knowingly and voluntarily joined the
conspiracy; and
iii. That a member of the conspiracy did one of the overt acts
described in the Information for the purpose of advancing or helping
the conspiracy.
2. The elements for conspiracy to violate the wire fraud statute and
Clean Air Act are as follows:
i. That two or more persons conspired, or agreed, to commit
a crime, in this case, a violation of the wire fraud statute (18 U.S.C. §
1343) and the Clean Air Act (42 U.S.C. § 7413(c)(2)(A)) as described

below;

 
. Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2947 Filed 01/18/19 Page 4 of 64

il. That the defendant knowingly and voluntarily joined the
conspiracy; and

ili. That a member of the conspiracy did one of the overt acts
described in the Information for the purpose of advancing or helping
the conspiracy.

Object of the Conspiracy — Wire Fraud — 18 U.S.C. § 1343:

i. The defendant knowingly participated in, devised, or
intended to devise a scheme to defraud in order to obtain money or
property for the Defendant or others;

ii. The scheme included a material misrepresentation or
concealment of a material fact;

iii, The defendant had the intent to defraud; and

iv. The defendant used (or caused another to use) wire, radio
or television communications in interstate or foreign commerce in
furtherance of the scheme.

Object of the Conspiracy — Clean Air Act — 42 U.S.C. § 7413(c)(2)(A)

i. The defendant knowingly made (or caused to be made) a
false material statement, representation, or certification, or omission of

material information;

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2948 Filed 01/18/19 Page 5 of 64

il. The statement, representation or certification that was
made (or omitted), or caused to be made or omitted, was in a notice,
application, record, report, plan or other document required to be filed
or maintained under the Clean Air Act; and

iil. The statement, representation, certification, or omission of
information, was material.

D. Statutory Maximum Penalties

The statutory maximum sentence that the Court can impose for a violation of
Title 18, United States Code, Section 371 (Count One) is a fine of $500,000 or twice
the gross pecuniary gain or gross pecuniary loss resulting from the offense,
whichever is greatest, Title 18, United States Code, Section 3571(c), (d); five years’
probation, Title 18, United States Code, Section 3561(c)(1); and a mandatory special
assessment of $400, Title 18, United States Code, Section 3013(a)(2)(B).

E. Factual Basis for Guilty Plea

The Defendant is pleading guilty because it is guilty of the charges contained
in the Information. The Defendant admits, agrees, and stipulates that the factual
allegations set forth in the Information and Exhibit 2 are true and correct, that it is |
responsible for the acts of its employees and agents described in the Information and

Exhibit 2, and that the Information and Exhibit 2 accurately reflect the Defendant’s

 

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2949 Filed 01/18/19 Page 6 of 64

criminal conduct. The Defendant agrees that it will neither contest the admissibility
of, nor contradict, the Statement of Facts contained in Exhibit 2 in any proceeding.
2. Sentencing Guidelines

A. Standard of Proof

The Court will find sentencing factors by a preponderance of the evidence.

B. Guideline Range

The parties agree that pursuant to United States v. Booker, 543 U.S. 220
(2005), the Court must determine an advisory sentencing guideline range pursuant
to the United States Sentencing Guidelines (U.S.S.G.). The Court will then
determine a reasonable sentence within the statutory range after considering the
advisory sentencing guideline range and the factors listed in Title 18, United States
Code, Section 3553(a). The parties’ agreement herein to any guideline sentencing
factors constitutes proof of those factors sufficient to satisfy the applicable burden
of proof. The Defendant also understands that if the Court accepts this Agreement,
the Court is bound by the sentencing provisions in Paragraph 3.

The Offices and the Defendant agree that pursuant to U.S.S.G. § 8C2.2, no
precise determination of the guideline fine range is required. While the Defendant
would be entitled to a reduction for minor role, even with that reduction or others
that might arguably apply, the Guidelines fine range would still be well beyond the

Defendant’s ability to pay. It is readily ascertainable that the Defendant cannot and
| 6

 

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2950 Filed 01/18/19 Page 7 of 64

is not likely to become able (even on an installment schedule) to pay the minimum
guideline fine.! The Offices and the Defendant agree that, pursuant to U.S.S.G. §
8C3.3(b), reducing the fine to $35,000,000.00 based on Defendant’s inability to pay
is not more than necessary to avoid substantially jeopardizing the continued viability
of the Defendant.
3. Sentence

Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the Offices and the Defendant
agree that the appropriate disposition of this case is as set forth in this Section and
agree to recommend jointly that the Court impose it.

A. Relevant Considerations

The Offices enter into this Agreement based on the individual facts and
circumstances presented by this case and the Defendant, including:

1. the nature and seriousness of the offense;

 

! Pursuant to U.S.S.G. § 8C2.4(a), the appropriate fine calculation in this case is
based on the pecuniary loss according to the revenue from model year 2009-2014
Generation 1 Volkswagen vehicles. But even assuming, arguendo, that the fine table
— which yields a lower amount than pecuniary loss — governs the fine calculation,
the base fine is $72,500,000. See U.S.S.G. § 2B1.1 (yielding offense level 41);
U.S.S.G. § 8C2.4(e)(1) (2017) (directing the use of the fine table from the November
1, 2014 Guidelines for offenses committed prior to November 1, 2015). Assuming,
arguendo, a culpability score of 4, the fine range is $58,000,000-$1 16,000,000, and
it is readily ascertainable that the defendant cannot and is not likely to become able

to pay the minimum.
7

 

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2951 Filed 01/18/19 Page 8 of 64

2. the Defendant’s relative culpability compared to its co-
conspirators, including its minor role;

3. the Defendant is continuing to enhance and improve its
compliance program and internal controls;

4, the Defendant has agreed, as part of its continuing cooperation
obligations, and to ensure that the Defendant implements an effective compliance
program, to the appointment of an independent monitor (the “Monitor”) for a period
of up to two years, who will have authority with respect to the Defendant;

5. the Defendant has no prior criminal history;

6. the Defendant has agreed to continue to cooperate with the
Offices in any ongoing investigation of the conduct of the Defendant and its officers,
directors, employees, agents, business partners, and consultants relating to the
violations to which the Defendant is pleading guilty.

7. the Defendant did not voluntarily and timely disclose to the
Offices the conduct described in the Statement of Facts attached hereto as Exhibit 2
(“Statement of Facts”); and

8. | Volkswagen AG has already agreed to compensate members of
the class in In re Volkswagen “Clean Diesel” Marketing, Sales Practices, and
Products Liability Litigation, No. 3:15-md-2672 (N.D. Cal.), which consists of

victims of the underlying criminal conduct that is the subject of this Agreement, and
8

 

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2952 Filed 01/18/19 Page 9 of 64

to pay into a NOx remediation trust, in an aggregate amount of approximately
$11 billion (based on then-net present value) pursuant to the Third Superseding
Information (see D.E. 68).

B. Fine

The Defendant shall pay to the United States a criminal fine of
$35,000,000.00, payable in full within ten days of the entry of judgment following
the sentencing hearing in this matter. The Defendant shall not seek or accept directly
or indirectly reimbursement or indemnification from any source with regard to the
penalty or disgorgement amounts that Defendant pays pursuant to the Agreement.
The Defendant further agrees that it shall not claim, assert, or apply for, either
directly or indirectly, any tax deduction, tax credit, or any other offset with regard
to any U.S. federal, state, or local tax or taxable income for any fine or forfeiture
paid pursuant to this Agreement.

C. Probation

The parties agree that a term of organizational probation for a period of two
years should be imposed on the Defendant pursuant to 18 U.S.C. §§ 3551(c)(1) and
3561(c)(1). The parties further agree, pursuant to U.S.S.G. § 8D1.4, that the term of
probation shall include as conditions the obligations set forth in Paragraphs 5 and 6
below as well as the payment of the fine set forth in this Paragraph, but shall not

include the obligations set forth in Paragraphs 7 and 15 below.
9

 

 

 

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2953 Filed 01/18/19 Page 10 of 64

D. Special Assessment

The Defendant shall pay to the Clerk of the Court for the United States District
Court for the Eastern District of Michigan within ten days of the time of sentencing
the mandatory special assessment of $400 per count.

E. Restitution

No order of restitution is appropriate in this case pursuant to 18 U.S.C. §
3663A(c)(3), as the number of identifiable victims is so large as to make restitution
impracticable and/or determining complex issues of fact related to the cause or
amount of victims’ losses would complicate or prolong the sentencing process to a
degree that the need to provide restitution to any victim is outweighed by the burden
on the sentencing process. Moreover, as noted in Paragraph 3(a)(8) above,
Volkswagen AG has already agreed to compensate members of the class in In re
Volkswagen “Clean Diesel” Marketing, Sales Practices, and Products Liability
Litigation, No. 3:15-md-2672 (N.D. Cal.), including individuals who purchased
affected vehicles.
4. Other Charges

In exchange for the guilty plea of the Defendant and the complete fulfillment
of all of its obligations under this Agreement, the Offices agree they will not file
additional criminal charges against the Defendant or any of its direct or indirect

affiliates, subsidiaries, or joint ventures relating to: (a) any of the conduct described
10

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2954 Filed 01/18/19 Page 11 of 64

in the Information or Exhibit 2; (b) any conduct related to the emissions, or
compliance with U.S. emissions standards, of the Porsche Vehicles or the Subject
Vehicles as defined in Exhibit 2 to the Volkswagen AG Plea Agreement to the Third
Superseding Information (Dkt #68) ; and (c) any conduct disclosed by, or on behalf
of, the Defendant or otherwise known to the Offices or the EPA as of the date of this
Agreement. The Offices, however, may use any information related to the conduct
described in Exhibit 2 to this Agreement against the Defendant: (a) in a prosecution
for perjury or obstruction of justice apart from the charge in the Information and
identified in Exhibit 2; (b) in a prosecution for making a false statement; (c) in a
prosecution or other proceeding relating to any crime of violence; or (d) in a
prosecution or other proceeding relating to a violation of any provision of Title 26
of the United States Code. This Paragraph does not provide any protection against
prosecution for any other conduct, including but not limited to crimes made in the
future by the Defendant or by any of its officers, directors, employees, agents or
consultants, whether or not disclosed by the Defendant pursuant to the terms of this
Agreement. This Agreement does not close or preclude the investigation or
prosecution of any natural persons, including any officers, directors, employees,
agents, or consultants of the Defendant or natural persons associated with its direct
or indirect affiliates, subsidiaries, or joint ventures, who may have been involved in

any of the matters set forth in the Information, Exhibit 2, or in any other matters.
11

 

 

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2955 Filed 01/18/19 Page 12 of 64

The Defendant agrees that nothing in this Agreement is intended to release the
Defendant from any and all of the Defendant’s excise and income tax liabilities and
reporting obligations for any and all income not properly reported and/or legally or
illegally obtained or derived.
5. The Defendant’s Obligations
A. Except as otherwise provided in Paragraph 6 below in connection with
the Defendant’s cooperation obligations, the Defendant’s obligations under the
Agreement shall last and be effective for a period beginning on the date on which
the Information is filed and ending two years from the later of the date on which the
Information is filed or the date on which the Monitor is retained by the Defendant,
as described in paragraph 15 below (the “Term”). The Defendant agrees, however,
that, in the event the Offices determine, in their sole discretion, that the Defendant
has failed specifically to perform or to fulfill each of the Defendant’s obligations
| under this Agreement, an extension or extensions of the Term may be imposed by
the Offices, in their sole discretion, for up to a total additional time period of one
year, without prejudice to the Offices’ right to proceed as provided in Paragraph 9
below. Any extension of the Term extends all terms of this Agreement, including
the terms of the Monitorship, for an equivalent period. Conversely, in the event the
Offices find, in their sole discretion, that there exists a change in circumstances

sufficient to eliminate the need for the Monitorship in Exhibit 3, and that the other
12

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2956 Filed 01/18/19 Page 13 of 64

provisions of this Agreement have been satisfied, the Term may be terminated early,

except for the Defendant’s cooperation obligations described in Paragraph 6 below.
B. The Defendant agrees to abide by all terms and obligations of this

Agreement as described herein, including, but not limited to, the following:

1. to plead guilty as set forth in this Agreement;

2. to abide by all sentencing stipulations contained in this
Agreement;

3. to appear, through its duly appointed representatives, as ordered
for all court appearances, and obey any other ongoing court order in this matter,
consistent with all applicable U.S. and foreign laws, procedures, and regulations;

4. to commit no further crimes;

5. to be truthful at all times with the Court;

6. to pay the applicable fine and special assessment;

7. to continue to implement a compliance and ethics program
designed to prevent and detect fraudulent conduct throughout its operations; and

8. to cooperate with and report to the Offices as provided in
Paragraph 6.

C. The Defendant agrees that any fine or restitution imposed by the Court
will be due and payable in full within ten days of the entry of judgment following

the sentencing hearing, and the Defendant will not attempt to avoid or delay
13

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2957 Filed 01/18/19 Page 14 of 64

payment. The Defendant further agrees to pay the Clerk of the Court for the United
States District Court for the Eastern District of Michigan the mandatory special
assessment of $400 per count within ten business days from the date of sentencing.
6. The Defendant’s Cooperation and Reporting Obligations

A. | The Defendant shall cooperate fully with the Offices in any and all
matters relating to the conduct described in this Agreement and Exhibit 2 and other
conduct under investigation by the Offices during the Term until the later of the date
upon which all investigations and prosecutions arising out of such conduct are
concluded, or the end of the Term. At the request of the Offices, the Defendant shall
also cooperate fully with other domestic law enforcement and regulatory authorities
and agencies in any investigation of the Defendant, its parent company or its
affiliates, or any of its present or former officers, directors, employees, agents, and
consultants, or any other party, in any and all matters relating to conduct described
in this Agreement and Exhibit 2, and other conduct related to the Defendant’s
design, calibration, and/or installation of defeat devices and fraudulent
representations pertaining thereto. The Defendant’s cooperation pursuant to this
Paragraph is subject to applicable law and regulations, as well as valid claims of
attorney-client privilege or attorney work product doctrine; however, the Defendant
must provide to the Offices timely notice of its intent to rely upon this provision

along with a log of any information or cooperation that is withheld based on an
14

 

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2958 Filed 01/18/19 Page 15 of 64

assertion of law, regulation, or privilege, and the Defendant bears the burden of
establishing the validity of any such an assertion. The Defendant agrees that its
cooperation pursuant to this paragraph shall include, but not be limited to, the
following:

1. The Defendant shall truthfully disclose all factual information
with respect to its activities, those of Volkswagen AG and affiliates, and those of its
present and former directors, officers, employees, agents, and consultants, including
any evidence or allegations and-internal or external investigations, about which the
Defendant has any knowledge or about which the Offices may inquire. This
obligation of truthful disclosure includes, but is not limited to, the obligation of the
Defendant to provide to the Offices, upon request, any document, record or other
tangible evidence about which the Offices may inquire of the Defendant.

2. Upon request of the Offices, the Defendant shall designate
knowledgeable employees, agents or attorneys to provide to the Offices the
information and materials described in Paragraph 6(A)(1) above on behalf of the
Defendant. It is further understood that the Defendant must at all times provide
complete, truthful, and accurate information.

3. The Defendant shall use its best efforts to make available for
interviews or testimony, as requested by the Offices, present or former officers,

directors, employees, agents and consultants of the Defendant. This obligation
15

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2959 Filed 01/18/19 Page 16 of 64

includes, but is not limited to, sworn testimony before a federal grand jury or in
federal trials, as well as interviews with domestic law enforcement and regulatory
authorities. Cooperation under this Paragraph shall include identification of
witnesses who, to the knowledge of the Defendant, may have material information
regarding the matters under investigation.

4. With respect to any information, testimony, documents, records
or other tangible evidence provided to the Offices pursuant to this Agreement, the
Defendant consents to any and all disclosures to other governmental authorities in
the United States of such materials as the Offices, in their sole discretion, shall deem
appropriate.

B. In addition to the obligations in Paragraph 6(A), during the Term,
should the Defendant learn of any evidence or allegation of a violation of U.S.
federal law by or on behalf of the Defendant and relating to emissions of its
customers’ vehicles, false or misleading statements made to public authorities or
regulators, fraud or misrepresentations in the sale or marketing of its or its
customers’ products, or obstruction of any pending or contemplated U.S. federal,
state or local investigation or proceeding, the Defendant shall promptly report such
evidence or allegation to the Offices. Thirty days prior to the end of the Term, the
Defendant, by the Chief Executive Officer of the Defendant and the Chief Financial

Officer of the Defendant, will certify to the Offices that the Defendant has met its
16

 
Case 2:16-cr-20394-SFC-APP_ ECF No. 138, PagelD.2960 Filed 01/18/19 Page 17 of 64

disclosure obligations pursuant to this Paragraph. Each certification will be deemed
a material statement and representation by the Defendant to the executive branch of
the United States ‘for purposes of 18 U.S.C. § 1001, and it will be deemed to have
been made in the judicial district in which this Agreement is filed.

7. Other Obligations

A. The Defendant agrees to retain an independent compliance monitor in
accordance with Exhibit 3 of this Agreement.

B. — While the obligation set forth in this Paragraph is not a condition to the
term of probation, any failure to comply with the obligation set forth in this
Paragraph shall constitute a breach of this Agreement and be subject to the terms set
forth in Paragraph 9 below.

8. Waiver of Appellate and Other Rights Under United States Law

A. The Defendant understands that by entering into this Agreement, the
Defendant surrenders certain rights as provided in this Agreement. The Defendant
understands that the rights of criminal defendants include the following:

1. the right to plead not guilty and to persist in that plea;
2. the right to a jury trial;
3. the right to be represented by counsel — and ifnecessary have the

court appoint counsel — at trial and at every other stage of the proceedings;

17

 

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2961 Filed 01/18/19 Page 18 of 64.

4. the right at trial to confront and cross-examine adverse witnesses,
to be protected from compelled self-incrimination, to testify and present evidence,
and to compel the attendance of witnesses; and

5. pursuant to Title 18, United States Code, Section 3742, the right
to appeal the sentence imposed.

B. Nonetheless, the Defendant knowingly waives the right to appeal or
collaterally attack the conviction and any sentence within the statutory maximum
described above in Paragraph 1(D) (or the manner in which that sentence was
determined) on the grounds set forth in Title 18, United States Code, Section 3742,
or on any ground whatsoever except those specifically excluded in this Paragraph,
in exchange for the concessions made by the United States in this plea agreement.
This Agreement does not affect the rights or obligations of the United States as set
forth in Title 18, United States Code, Section 3742(b). The Defendant also
knowingly waives the right to bring any collateral challenge of either the conviction,

or the sentence imposed in this case. The Defendant hereby waives all rights,

whether asserted directly or by a representative, to request or receive from any

department or agency of the United States any records pertaining to the investigation |

or prosecution of this case, including without limitation any records that may be
sought under the Freedom of Information Act, Title 5, United States Code, Section

552, or the Privacy Act, Title 5, United States Code, Section 552a. The Defendant
18

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2962 Filed 01/18/19 Page 19 of 64

waives all defenses based on the statute of limitations and venue with respect to any
prosecution related to the conduct described in Exhibit 2 or the Information,
including any prosecution that is not time-barred on the date that this Agreement is
signed in the event that: (a) the conviction is later vacated for any reason; (b) the
Defendant violates this Agreement; or (c) the plea is later withdrawn, provided such
prosecution is brought within one year of any such vacation of conviction, violation
of agreement, or withdrawal of plea plus the remaining time period of the statute of
limitations as of the date that this Agreement is signed. The Offices are free to take
any position on appeal or any other post-judgment matter. The parties agree that any
challenge to the Defendant’s sentence that is not foreclosed by this Paragraph will
be limited to that portion of the sentencing calculation that is inconsistent with (or
not addressed by) this waiver. Nothing in the foregoing waiver of appellate and
collateral review rights shall preclude the Defendant from raising a claim of
ineffective assistance of counsel in an appropriate forum.

C. Federal Rule of Criminal Procedure 1 1(f) and Federal Rule of Evidence
410 limit the admissibility of statements made in the course of plea proceedings or
plea discussions in both civil and criminal proceedings, if the guilty plea is later
withdrawn. The Defendant expressly warrants that it has discussed these rules with
its counsel and understands them. Solely to the extent set forth below, the Defendant

voluntarily waives and gives up the rights enumerated in Federal Rule of Criminal
19 |

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2963 Filed 01/18/19 Page 20 of 64

Procedure 11(f) and Federal Rule of Evidence 410. Specifically, the Defendant
understands and agrees that any statements that it makes in the course of its guilty
plea or in connection with the Agreement are admissible against it for any purpose
in any U.S. federal criminal proceeding if, even though the Offices have fulfilled all
of their obligations under this Agreement and the Court has imposed the agreed-
upon sentence, the Defendant nevertheless withdraws its guilty plea.
9. Breach of Agreement

| A. If the Defendant (a) commits any felony under U.S. federal law; (b)
provides in connection with this Agreement deliberately false, incomplete, or
misleading information; (c) fails to cooperate as set forth in Paragraph 6 of this
Agreement; (d) fails to implement a compliance program as set forth in Paragraph
3(A)(4) of this Agreement; (e) commits any acts that, had they occurred within the
jurisdictional reach of the conspiracy statute, 18 U.S.C. § 371, wire fraud statute, 18
U.S.C. § 1343, or the Clean Air Act, 42 U.S.C. § 7413(c)(2)(A), would be a violation
of the conspiracy, wire fraud, or Clean Air Act statutes; or (f) otherwise fails
specifically to perform or to fulfill completely each of the Defendant’s obligations
under the Agreement, regardless of whether the Offices become aware of such a
breach after the Term of the Agreement, the Defendant shall thereafter be subject to
prosecution for any federal criminal violation of which the Offices have knowledge,

including, but not limited to, the charges in the Information described in Paragraph
20

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2964 Filed 01/18/19 Page 21 of 64

1, which may be pursued by the Offices in the U.S. District Court for the Eastern
District of Michigan or any other appropriate venue. Determination of whether the
Defendant has breached the Agreement and whether to pursue prosecution of the
Defendant shall be in the Offices’ sole discretion. Any such prosecution may be
premised on information provided by the Defendant. Any such prosecution relating
to the conduct described in the attached Exhibit 2 or relating to conduct known to
the Offices prior to the date on which this Agreement was signed that is not time-
barred by the applicable statute of limitations on the date of the signing of this
Agreement may be commenced against the Defendant, notwithstanding the
expiration of the statute of limitations, between the signing of this Agreement and ;
the expiration of the Term of the Agreement plus one year. Thus, by signing this
Agreement, the Defendant agrees that the statute of limitations with respect to any
such prosecution that is not time-barred on the date of the signing of this Agreement
shall be tolled for the Term of the Agreement plus one year. The Defendant gives up
all defenses based on the statute of limitations, any claim of pre-indictment delay, or
any speedy trial claim with respect to any such prosecution or action, except to the
extent that such defenses existed as of the date of the signing of this Agreement. In
addition, the Defendant agrees that the statute of limitations as to any violation of
federal law that occurs during the term of the cooperation obligations provided for

in Paragraph 6 of the Agreement will be tolled from the date upon which the
21

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2965 Filed 01/18/19 Page 22 of 64

violation occurs until the earlier of the date upon which the Offices are made aware
of the violation or the duration of the term plus five years, and that this period shall
be excluded from any calculation of time for purposes of the application of the
statute of limitations. |

B. Inthe event the Offices determine that the Defendant has breached this
Agreement, the Offices agree to provide the Defendant with written notice of such
breach prior to instituting any prosecution resulting from such breach. Within thirty
days of receipt of such notice, the Defendant shall have the opportunity to respond
to the Offices in writing to explain the nature and circumstances of such breach, as
well as the actions the Defendant has taken to address and remediate the situation,
which explanation the Offices shall consider in determining whether to pursue
prosecution of the Defendant. |

C. Inthe event that the Offices determine that the Defendant has breached
this Agreement: (a) all statements made by or on behalf of the Defendant to the
Offices or to the Court, including the attached Exhibit 2, and any testimony given
by the Defendant before a grand jury, a court, or any tribunal, or at any legislative
hearings, whether prior or subsequent to this Agreement, and any leads derived from
such statements or testimony, shall be admissible in evidence in any and all criminal
proceedings brought by the Offices against the Defendant; and (b) the Defendant

shall not assert any claim under the United States Constitution, Rule 11(f) of the
22

 
Case 2:16-cr-20394-SFC-APP. ECF No..138, PagelD.2966 Filed 01/18/19 Page 23 of 64

Federal Rules of Criminal Procedure, Rule 410 of the Federal Rules of Evidence, or
any other federal rule that any such statements or testimony made by or on behalf of
the Defendant prior or subsequent to this Agreement, or any leads derived therefrom,
should be suppressed or are otherwise inadmissible. The decision whether conduct
or statements of any current director, officer or employee, or any person acting on
behalf of, or at the direction of, the Defendant, will be imputed to the Defendant for
the purpose of determining whether the Defendant has violated any provision of this
Agreement shall be in the sole discretion of the Offices.

D. The Defendant acknowledges that the Offices have made no
representations, assurances, or promises concerning what sentence may be imposed
by the Court if the Defendant breaches this Agreement and this matter proceeds to
judgment. The Defendant further acknowledges that any such sentence is solely
within the discretion of the Court and that nothing in this Agreement binds or
restricts the Court in the exercise of such discretion.

10. Parties to the Plea Agreement

-_ The Defendant understands and agrees that this Agreement is between the
Offices and the Defendant and does not bind any other division or section of the
Department of Justice or any other federal, state, or local prosecuting,
administrative, or regulatory authority. Nevertheless, the Offices will bring this

Agreement and the nature and quality of the conduct, cooperation and remediation
23

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2967 Filed 01/18/19 Page 24 of 64

of the Defendant, its direct or indirect affiliates, subsidiaries, and joint ventures, to
the attention of other prosecuting authorities or other agencies, as well as debarment
authorities, if requested by the Defendant.

The Defendant agrees that this Agreement will be executed by an authorized
corporate representative. The Defendant further agrees that such execution is
authorized by the Defendant's Management Board, with consent of the Supervisory
Board and the Shareholders Meeting, as further represented in Exhibit 1 in the
Defendant’s Corporate Officer Certificate, and that the Corporate Officer is fully
authorized to enter into this Agreement and take all necessary steps to effectuate this
Agreement, and that the signatures on this Agreement by the Defendant and its
counsel are authorized by the Defendant’s Management Board, with the consent of
the Supervisory Board and the Shareholders Meeting, on behalf of the Defendant.

The Defendant agrees that it has the full legal right, power, and authority to
enter into and perform all of its obligations under this Agreement.

11. Change in Corporate Form

Except as may otherwise be agreed by the parties in connection with a
particular transaction, the Defendant agrees that in the event that, during the Term
of the Agreement, the Defendant undertakes any change in corporate form, including
if it sells, merges, or transfers business operations that are material to the Company’s

consolidated operations, or to the operations of any subsidiaries or affiliates involved
24

 

 

 

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2968 Filed 01/18/19 Page 25 of 64

in the conduct described in Exhibit 2 of the Agreement attached hereto, as they exist
as of the date of this Agreement, whether such sale is structured as a sale, asset sale,
merger, transfer, or other change in corporate form, it shall include in any contract
for sale, merger, transfer, or other change in corporate form a provision binding the
purchaser, or any successor in interest thereto, to the obligations described in this
Agreement. The purchaser or successor in interest must also agree in writing that the
Offices’ ability to breach under this Agreement is applicable in full force to that
entity. The Defendant agrees that the failure to include these provisions in the
transaction will make any such transaction null and void. The Defendant shall
provide notice to the Offices at least thirty days prior to undertaking any such sale,
merger, transfer, or other change in corporate form. The Offices shall notify the
Defendant prior to such transaction (or series of transactions) if they determine that
the transaction(s) will have the effect of circumventing or frustrating the
enforcement purposes of this Agreement. If at any time during the Term the
Defendant engages in a transaction(s) that has the effect of circumventing or
frustrating the enforcement purposes of this Agreement, the Offices may deem it a
breach of this Agreement pursuant to Paragraph 9 of this Agreement. Nothing herein
‘shall restrict the Defendant from indemnifying (or otherwise holding harmless) the
purchaser or successor in interest for penalties or other costs arising from any

conduct that may have occurred prior to the date of the transaction, so long as such
25

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2969 Filed 01/18/19 Page 26 of 64

indemnification does not have the effect of circumventing or frustrating the
enforcement purposes of this Agreement, as determined by the Offices.
12. Failure of Court to Accept Agreement

This Agreement is presented to the Court pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(C). The Defendant understands that, if the Court rejects this
Agreement, the Court must: (a) inform the parties that the Court rejects the
Agreement; (b) advise the Defendant’s counsel that the Court is not required to
follow the Agreement and afford the Defendant the opportunity to withdraw its plea;
and (c) advise the Defendant that if the plea is not withdrawn, the Court may dispose
of the case less favorably toward the Defendant than the Agreement contemplated.
The Defendant further understands that if the Court refuses to accept any provision
of this Agreement, neither party shall be bound by the provisions of the Agreement.
13. Presentence Report

The Defendant and the Offices waive the preparation of a Presentence
Investigation Report. The Defendant understands that the decision whether to
proceed with the sentencing without a Presentence Investigation Report is
exclusively that of the Court. In the event the Court directs the preparation of a
Presentence Investigation Report, the Offices will fully inform the preparer of the
Presentence Investigation Report and the Court of the facts and law related to the

Defendant’s case. At the time of the plea hearing, the parties will suggest mutually
26

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2970 Filed 01/18/19 Page 27 of 64

agreeable and convenient dates for the sentencing hearing with adequate time for (a)
any objections to the Presentence Report, and (b) consideration by the Court of the
Presentence Report and the parties’ sentencing submissions.
14. Public Statement by the Defendant

A. The Defendant expressly agrees that it shall not, through present ot
future attorneys, officers, directors, employees, agents or any other person
authorized to speak for the Defendant make any public statement, in litigation or
otherwise, contradicting the acceptance of responsibility by the Defendant set forth
above or the facts described in the Information and Exhibit 2. Any such contradictory
statement shall, subject to cure rights of the Defendant described below, constitute a
breach of this Agreement, and the Defendant thereafter shall be subject to
prosecution as set forth in Paragraph 9 of this Agreement. The decision whether any
public statement by any such person contradicting a fact contained in the Information
or Exhibit 2 will be imputed to the Defendant for the purpose of determining whether
it has breached this Agreement shall be at the sole discretion of the Offices. If the
Offices determine that a public statement by any such person contradicts in whole
or in part a statement contained in the Information or Exhibit 2, the Offices shall so
notify the Defendant, and the Defendant may avoid a breach of this Agreement by
publicly repudiating such statement(s) within five business days after notification.

The Defendant shall be permitted to raise defenses and to assert affirmative claims
27

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2971 Filed 01/18/19 Page 28 of 64

in other proceedings relating to the matters set forth in the Information and Exhibit
2 provided that such defenses and claims do not contradict, in whole or in part, a
statement contained in the Information or Exhibit 2. This Paragraph does not apply
to any statement made by any present or former officer, director, employee, or agent
of the Defendant in the course of any criminal, regulatory, or civil case initiated
against such individual, unless such individual is speaking on behalf of the
Defendant.

B. The Defendant agrees that if it or any of its direct or indirect
subsidiaries or affiliates issues a press release or holds any press conference in
connection with this Agreement, the Defendant shall first consult the Offices to
determine (a) whether the text of the release or proposed statements at the press
conference are true and accurate with respect to matters between the Offices and the
Defendant; and (b) whether the Offices have any objection to the release or
statement.

15. Independent Compliance Monitor

A. Promptly after the Offices’ selection pursuant to Paragraph 15(B)
below, the Defendant agrees to retain the Monitor for the term specified in
Paragraph 15(C). The Monitor’s duties and authority, and the obligations of the
Defendant with respect to the Monitor and the Offices, are set forth in Exhibit 3,

which is incorporated by reference into this Agreement. Within twenty business
28

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2972 Filed 01/18/19 Page 29 of 64

days after the date of execution of this Agreement, and after consultation with the
Offices, the Defendant will propose to the Offices a pool of three qualified
candidates to serve as the Monitor. If the Offices determine, in their sole discretion,
that any of the candidates are not, in fact, qualified to serve as the Monitor, or if the
Offices, in their sole discretion, are not satisfied with the candidates proposed, the
Offices reserve the right to seek additional nominations from the Defendant. The
parties will endeavor to complete the monitor selection process within sixty days of
the execution of this Agreement. The Monitor candidates or their team members
shall have, at a minimum, the following qualifications:

1. demonstrated expertise with respect to federal anti-fraud and
environmental laws, including experience counseling on these issues;

2. experience designing and/or reviewing corporate ethics and
compliance programs, including anti-fraud policies, procedures and internal
controls;

3. knowledge of automotive or similar industries;

4. the ability to access and deploy resources as necessary to
discharge the Monitor’s duties as described in the Agreement; and

5. sufficient independence from the Defendant to ensure effective

and impartial performance of the Monitor’s duties as described in the Agreement.

29

 

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2973 Filed 01/18/19 Page 30 of 64

B. The Offices retain the right, in their sole discretion, to choose the
Monitor from among the candidates proposed by the Defendant, though the
Defendant may express its preference(s) among the candidates. In the event the
Offices reject all proposed Monitors, the Defendant shall propose an additional three
candidates within twenty business days after receiving notice of the rejection. This
process shall continue until a Monitor acceptable to both parties is chosen. The
Offices and the Defendant will use their best efforts to complete the selection process
within sixty calendar days of the execution of this Agreement. If, during the term of
the monitorship, the Monitor becomes unable to perform his or her obligations as set
out herein and in Exhibit 3, or if the Offices in their sole discretion determine that
the Monitor cannot fulfill such obligations to the satisfaction of the Offices, the
Offices shall notify the Defendant of the release of the Monitor, and the Defendant
shall within thirty calendar days of such notice recommend a pool of three qualified
Monitor candidates from which the Offices will choose a replacement.

C. The Monitor’s term shall be two years from the date on which the
Monitor is retained by the Defendant, subject to extension or early termination as
described in Paragraph 5. The Monitor’s powers, duties, and responsibilities, as well
as additional circumstances that may support an extension of the Monitor’s term, are
set forth in Exhibit 3. The Defendant agrees that it will not employ or be affiliated

with the Monitor or the Monitor’s firm for a period of not less than two years from
30

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2974 Filed 01/18/19 Page 31 of 64

the date on which the Monitor’s term expires. Nor will the Defendant discuss with
the Monitor or the Monitor’s firm the possibility of further employment or affiliation
during the Monitor’s term.

16. Complete Agreement

This document states the full extent of the Agreement between the parties.
There are no other promises or agreements, express or implied. Any modification
of this Agreement shall be valid only if set forth in writing in a supplemental or

revised plea agreement signed by all parties.

31

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2975 Filed 01/18/19 Page 32 of 64

AGREED:

FOR IAV GmbH:

Date: (4 Lécember 201& By: [7 LE
\.

Kai-Stefan Linnenkohl

Member, Management Board

IAV GmbH Ingenieurgesellschaft Auto
und Verkehr

Date: /? Dosen ber 2018 By Le Z wo

Ronald J. Terfpas

Vinson & Elkins LLP

Outside counsel for AV GmbH
Ingenieurgesellschaft Auto und Verkehr

 

FOR THE DEPARTMENT OF JUSTICE:

SANDRA MOSER
Acting Chief, Fraud Section
Criminal Division

Date: /2/17/20/8 By: VES

Philip Trout
Mark Cipolletti
Trial Attorneys

JEAN E. WILLIAMS

Deputy Assistant Attorney General
Environment and Natural Resources
Division

32

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2976 Filed 01/18/19 Page 33 of 64

Date: |2.-IS- 157.

Date: [A~ IS- 1?

33

*C2HLL2
J cnnffer L. Blackwell

Senior Trial Attorney
MATTHEW J. SCHNEIDER

United States Attorney Eastern District
of Michigan

BS set L fed

John K. Neal
Chief, White Collar Crime Unit

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2977 Filed 01/18/19 Page 34 of 64

EXHIBIT 1

COMPANY OFFICER’S CERTIFICATE AND
CERTIFICATE OF COUNSEL

Copies of the executed Company Officer’s Certificate and Certificate of

Counsel are annexed hereto as “Exhibit 1.”

Exh. 1-1

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2978 Filed 01/18/19 Page 35 of 64

COMPANY OFFICER’S CERTIFICATE

I have read the plea agreement between IAV GmbH Ingenieurgesellschaft
Auto und Verkehr (the “Defendant”) and the United States of America, by and
through the Department of Justice, Criminal Division, Fraud Section, the United
States Attorney’s Office for the Eastern District of Michigan, and the Department of
Justice, Environment and Natural Resources Division, Environmental Crimes
Section (the “Agreement”) and carefully reviewed every part of it with outside
counsel for the Defendant. I understand the terms of the Agreement and voluntarily
agree, on behalf of the Defendant, to each of its terms. Before signing the .
Agreement, I consulted outside counsel for the Defendant. Counsel fully advised me
of the rights of the Defendant, of possible defenses, of the Sentencing Guidelines’
provisions, and of the consequences of entering into this Agreement.

I have carefully reviewed the terms of the Agreement with the Management
Board, the Supervisory Board and the Shareholder Meeting. I have caused outside
counsel for the Defendant to advise the Management Board, the Supervisory Board
and the Shareholder Meeting fully of the rights of the Defendant, of possible
defenses, of the Sentencing Guidelines’ provisions, and of the consequences of

entering into the Agreement.

Exh. 1-2

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2979 Filed 01/18/19 Page 36 of 64

No promises or inducements have been made other than those. contained in
the Agreement. Furthermore, no one has threatened or forced me, or to my
knowledge any person authorizing the Agreement on behalf of the Defendant, in any
way to enter into the Agreement. I am also satisfied with outside counsel’s
representation in this matter. I certify that I am a member of the Management Board
and that I have been duly authorized by the Defendant to execute the Agreement on

behalf of the Defendant.

Date: /# Dees ber 2018

IAV GmbH Ingenieurgesellschaft Auto
und Verkehr

Kai-Stefan Linnenkohl
Member, Management Board

 

Exh. 1-3

 
« Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2980 Filed 01/18/19 Page 37 of 64

CERTIFICATE OF COUNSEL
Lam counsel for IAV GmbH Ingenieurgesellschaft Auto and Verkehr (the

“Defendant”) in the matter covered by the plea agreement between the Defendant
and the United States of America, by and through the Department of Justice,
Criminal Division, Fraud Section, the United States Attorney’s Office for the
Eastern District of Michigan, and the Department of Justice, Environment and
Natural Resources Division, Environmental Crimes Section (the “Agreemen ”). In
connection with such representation, I have examined relevant documents and have
discussed, or caused to be discussed by counsel, the terms of the Agreement with
the Management Board, the Supervisory Board and the Shareholders Meeting.
Based on my review of the foregoing materials and discussion, I am of the opinion
that the representative of the Defendant has been duly authorized to enter into the
Agreement on behalf of the Defendant and that the Agreement has been duly and
validly authorized, executed and delivered on behalf of the Defendant and is a
valid and binding obligation of the Defendant. Further, I have carefully reviewed,
or caused to be reviewed by counsel, the terms of the Agreement with the
Management Board, the Supervisory Board and the Shareholders Meeting of the
Defendant. I have fully advised them, or caused them to be advised, of the rights

of the Defendant, of possible defenses, of the Sentencing Guidelines’ provisions

Exh. 1-4

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2981 Filed 01/18/19 Page 38 of 64

and of the consequences of entering into the Agreement. To my knowledge, the
decision of the Defendant to enter into the Agreement, with the consent of the

Supervisory Board and Shareholders Meeting, is an informed and voluntary one.

Dated: /F Dacanber 20/8 By: Ite (7 Z, o

Ronald % Tenpas
Vinson & Elkins, LLP
Counsel for [AV GmbH
Ingenieurgesellschaft
Auto and Verkehr

 

 

Exh. 1-5

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2982 Filed 01/18/19 Page 39 of 64

EXHIBIT 2
STATEMENT OF FACTS

The following Statement of Facts is incorporated by reference as part of the
Plea Agreement between the United States Department of Justice (the
“Department”) and [AV GmbH (“IAV” or the “Company”), and the parties hereby
agree and stipulate that the following information is true and accurate. IAV admits,
accepts, and acknowledges that it is responsible for the acts of its employees and
agents as set forth below. All references to legal terms and emissions standards, to
the extent contained herein, should be understood to refer exclusively to applicable
US. laws and regulations, and such legal terms contained in this Statement of Facts
are not intended to apply to, or affect, IAV’s rights or obligations under the laws or
regulations of any jurisdiction outside the United States. This Statement of Facts
does not contain all of the facts known to the Department or IAV; the Department’s
investigation into individuals is ongoing. Had this matter proceeded to trial, IAV
acknowledges that the Department would have proven beyond a reasonable doubt,
by admissible evidence, the facts alleged below and set forth in the Sixth

- Superseding Information:

Exh, 2-1

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2983 Filed 01/18/19 Page 40 of 64

Relevant Entities

1. From at least in or about 2006 until the present, defendant IAV was an
automotive engineering company based in Berlin, Germany, which specialized in
software, electronics, and technology support for vehicle manufacturers.

2. Volkswagen AG (“VW AG”) was a motor vehicle manufacturer based
in Wolfsburg, Germany. VW AG owned fifty percent of IAV’s shares and was
IAV’s largest customer. |

3. Volkswagen Group of America, Inc. (“VW GOA”) was a wholly-

owned subsidiary of VW AG based in Herndon, Virginia.

A. VW AG and its affiliates and subsidiaries, including Audi AG, are

collectively referred to herein as “VW.”
U.S. NOx Emissions Standards
5. The purpose of the Clean Air Act and its implementing regulations was
to protect human health and the environment by, among other things, reducing
emissions of pollutants from new motor vehicles, including nitrogen oxides
(“NOx”).
6. The Clean Air Act required the U.S. Environmental Protection Agency

(“EPA”) to promulgate emissions standards for new motor vehicles. The EPA

Exh. 2-2

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2984 Filed 01/18/19 Page 41 of 64

established standards and test procedures for light-duty motor vehicles, including
emission standards for NOx.

7. TheClean Air Act prohibited manufacturers of new motor vehicles and
new motor vehicle engines from selling, offering for sale, or introducing into
commerce, or importing (or causing the foregoing with respect to) any new motor
vehicle unless the vehicle or engine complied with emissions standards, including
NOx emissions ‘standards, and was issued an EPA certificate of conformity as
required by the Clean Air Act and federal regulations implementing the Clean Air
Act.

8. To obtain a certificate of conformity, a manufacturer was required to
submit an application to the EPA for each model year and for each test group of
vehicles that it intended to sell in the United States. The application was required to
be in writing, to be signed by an authorized representative of the manufacturer, and
to include, among other things, the results of testing done pursuant to the published
Federal Test Procedures that measure NOx emissions, and a description of the
engine, emissions control system, and fuel system components, including a detailed
description of each Auxiliary Emission Control Device (“AECD”) to be installed on

the vehicle.

Exh. 2-3

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2985 Filed 01/18/19 Page 42 of 64

9, An AECD was defined as “any element of design which senses
temperature, vehicle speed, engine RPM, transmission gear, manifold vacuum, or
any other parameter for the purpose of activating, modulating, delaying, or
deactivating the operation of any part of the emission control system.” The
manufacturer was also required to include a justification for each AECD. If the
EPA, in reviewing the application for a certificate of conformity, determined that the
AECD “reduced the effectiveness of the emission control system under conditions
which may reasonably be expected to be encountered in normal vehicle operation
and use,” and that (1) it was not substantially included in the Federal Test Procedure,
(2) the need for the AECD was not justified for protection of the vehicle against
damage or accident, or (3) it went beyond the requirements of engine starting, the
AECD was considered a “defeat device.”

10. The EPA would not certify motor vehicles equipped with defeat
devices. Manufacturers could not sell motor vehicles in the United States without a
certificate of conformity from the EPA.

11. The California Air Resources Board (“CARB”) (together with the EPA,
“U.S. regulators”) issued its own certificates, called executive orders, for the sale of

motor vehicles in the State of California. To obtain such a certificate, the

Exh. 2-4

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2986 Filed 01/18/19 Page 43 of 64

manufacturer was required to satisfy the standards set forth by the State of
California, which were equal to or more stringent than those of the EPA.

12. As part of the application for a certification process, manufacturers
often worked in parallel with the EPA and CARB. To obtain a certificate of
conformity from the EPA, manufacturers were also required to demonstrate that the
light-duty vehicles were equipped with an on-board diagnostic (“OBD”) system
capable of monitoring all emissions-related systems or components. Manufacturers
could demonstrate compliance with California OBD standards in order to meet
federal requirements. CARB reviewed applications from manufacturers to
determine whether their OBD systems were in compliance with California OBD |
standards, and CARB’s conclusion would be included in the application the
manufacturer submitted to the EPA.

13. In 1998, the United States established new federal emissions standards
that would be implemented in separate steps, or Tiers. T ier I emissions standards,
including for NOx emissions, were significantly stricter than Tier I. For light-duty
vehicles, the regulations required manufacturers to begin to phase in compliance
with the new, stricter Tier IT NOx emissions standards in 2004 and required

manufacturers to fully comply with the stricter standards for model year 2007.

Exh. 2-5

 

 

 

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2987 Filed 01/18/19 Page 44 of 64

VW Diesel Vehicles Sold in the United States
14. VW sold, offered for sale, introduced into commerce, delivered for
introduction into commerce, imported into the United States, or caused the foregoing
actions (collectively, “sold in the United States”) the following vehicles containing
2.0 liter diesel engines (“Subject Vehicles”):
a. Model Year (“MY”) 2009-2015 VW Jetta;
b. MY 2009-2014 VW Jetta Sportwagen;
c. MY 2010-2015 VW Golf;
d. MY 2015 VW Golf Sportwagen;
e. MY 2010-2013 Audi A3, MY 2015 Audi A3;
f. MY 2013-2015 VW Beetle and VW Beetle Convertible; and
g. MY 2012-2015 VW Passat.
15, VW GOA’s Engineering and Environmental Office (“EEO”) was
located in Auburn Hills, Michigan, in the Eastern District of Michigan. Among other
things, EEO prepared and submitted applications (the Applications”) for a
certificate of conformity and an executive order (collectively, “Certificates”) to the
EPA and CARB to obtain authorization to sell each of the Subject Vehicles in the
United States. VW GOA’s Test Center California performed testing related to the

Subject Vehicles.

Exh, 2-6

 

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2988 Filed 01/18/19 Page 45 of 64

16.

The Applications to the EPA were accompanied by the following

signed statement by a VW representative:

The Volkswagen Group states that any element of design,
system, or emission control device installed on or incorporated
in the Volkswagen Group’s new motor vehicles or new motor
vehicle engines for the purpose of complying with standards
prescribed under section 202 of the Clean Air Act, will not, to
the best of the Volkswagen Group’s information and belief,
cause the emission into the ambient air of pollutants in the
operation of its motor vehicles or motor vehicle engines which
cause or contribute to an unreasonable risk to public health or
welfare except as specifically permitted by the standards
prescribed under section 202 of the Clean Air Act. The
Volkswagen Group further states that any element of design,

 

17.

system, or emission control device installed or incorporated in
the Volkswagen Group’s new motor vehicles or new motor
vehicle engines, for the purpose of complying with standards
prescribed under section 202 of the Clean Air Act, will not, to
the best of the Volkswagen Group’s information and belief,
cause or contribute to. an unreasonable risk to public safety.

All vehicles have been tested in accordance with good
engineering practice to ascertain that such test vehicles meet the
requirement of this section for the useful life of the vehicle.

Based on the representations made by VW employees in the

Applications for the Subject Vehicles, EPA and CARB issued Certificates for these

vehicles, allowing the Subject Vehicles to be sold in the United States.

Exh. 2-7

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2989 Filed 01/18/19 Page 46 of 64

18. VW represented to its U.S. customers, U.S. dealers, U.S. regulators and
others, that the Subject Vehicles met the new and stricter U.S. emissions standards
identified in paragraph 13 above. Further, VW designed a specific marketing
campaign to market these vehicles to U.S. customers as “clean diesel” vehicles.

IAV’s Criminal Conduct

19. From at least in or about May 2006 until in or about November 2015,
IAV and its co-conspirators, including VW, worked on the design and calibration of
engine control units containing defeat devices and agreed to defraud U.S. regulators
and U.S. customers, and violate the Clean Air Act, by misleading U.S. regulators
and U.S. customers about whether the EA 189 2.0 liter diesel engine vehicles for |

MY 2009-2014 (collectively, the “Gen 1 Vehicles”) complied with U.S. emissions

 

 

standards. During their involvement with the design of the Gen 1 Vehicles in the
United States, IAV and its co-conspirators: (a) knew that the Gen 1 Vehicles did not
meet U.S. emissions standards; (b) worked collaboratively in designing, testing,
implementing, and improving software they knew that VW was using to cheat the
USS. testing process by making it appear as if the Gen 1 Vehicles met U.S. emissions
standards when, in fact, they did not; and (c) was aware that VW attempted to and

did conceal these facts from U.S. regulators and U.S. consumers.

Exh. 2-8
. Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2990 Filed 01/18/19 Page 47 of 64

The Origin and Implementation of the 2.0 Liter Defeat Device

20. In at least in or about 2006, VW employees working under supervisors
within and of VW’s Brand Engine Development department (the “VW
supervisors”), were designing the new EA 189 2.0 liter diesel engine that would be
the cornerstone of a new project to sell passenger diesel vehicles in the United States.
Selling diesel vehicles in the U.S. market was an important strategic goal of VW
AG. This project became known within VW as the “US’07” project.

21. The VW supervisors, however, realized that they could not design a
diesel engine that would both meet the stricter NOx emissions standards that would
become effective in 2007 and attract sufficient customer demand in the U.S. market.
Instead of bringing to market a diesel vehicle that could legitimately meet the stricter
U.S. NOx emissions standards, [AV employees acting at the direction of an IAV
manager and the VW supervisors helped design, create, and implement a software
function (the “defeat device”) to cheat the standard U.S. emissions tests. IAV, the
VW supervisors and their co-conspirators referred to the software as, among other
things, the “acoustic function,” “switch logic,” “cycle beating,” or “emissions-tight
mode.”

22. VW delegated certain tasks associated with designing the EA 189

engine to IAV, including parts of software development, diesel development, and

-Exh. 2-9

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2991 Filed 01/18/19 Page 48 of 64

exhaust aftertreatment. [AV engineers worked closely with their counterparts at VW
on various technical aspects of the design for the EA 189 engine, and met frequently

at IAV’s and VW’s facilities regarding a variety of technical issues related to the EA
189 engine design.

23. In or about November 2006, a VW employee requested that an IAV
employee assist in the design of defeat device software for use in the EA 189 engine.
The IAV engineer in the Powertrain Mechatronik division, which is the division
responsible for functional development, agreed to do so.

24. On or about November 10, 2006, the IAV employee, on behalf of and
at the direction of VW, prepared documentation for a software design change to
what was known as the “acoustic function” that would become the defeat device.

95. On or about February 5 and 6, 2007, IAV and VW engineers held a
two-day meeting to address technical problems with meeting U.S. emissions limits
in the EA 189 engine. During the meeting, the participants discussed whether they
could overcome these technical problems and produce an engine that complied with
U.S. emissions limits.

26. In or about 2006 and 2007, IAV engineers and VW engineers traveled
to VW’s test facility in Westlake, California, and to other locations in the United

States, to conduct test drives on vehicles with the EA 189 engine, and more

Exh. 2-10

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2992 Filed 01/18/19 Page 49 of 64

specifically to evaluate whether the defeat device software was operating properly.
During one such trip, an IAV engineer in the United States emailed a VW manager
in Germany to report on problems with the software.

27. No later than 2008, an IAV manager knew the purpose of the defeat
device software and instructed LAV employees to continue working on the project.
In 2008, IAV employees presented the IAV manager with a detailed summary of the
defeat device software. The IAV manager used that presentation in a meeting with
a VW manager to discuss the use of the defeat device software. The VW manager
approved the use of the defeat device software, and the IAV manager thereafter
directed [AV employees to route VW’s requests regarding the defeat device software
through him and was involved in coordinating IAV’s continued work on it.

28. IAV employees, acting at the direction of the [AV manager and VW
supervisors, helped design and implement the defeat device software. IAV, the VW
supervisors, and their co-conspirators knew that U.S. regulators would measure
VW’s diesel vehicles’ emissions through standard tests with specific, published
drive cycles. IAV employees and VW employees, all acting at the direction of the
VW supervisors and their co-conspirators, designed the VW defeat device to
recognize whether the vehicle was undergoing standard U.S. emissions testing on a

dynamometer (or “dyno”) or whether the vehicle was being driven on the road under

Exh. 2-11

 

 

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2993 Filed 01/18/19 Page 50 of 64

normal driving conditions. The defeat device accomplished this by recognizing the
standard drive cycles used by U.S. regulators. If the vehicle’s software detected that
it was being tested, the vehicle performed in one mode, which satisfied U.S. NOx
emissions standards. Ifthe vehicle’s software detected that the vehicle was not being
tested, it operated in a different mode, in which the effectiveness of the vehicle’s
emissions control systems was reduced substantially, causing the vehicle to emit
substantially higher NOx, sometimes 35 times higher than USS. standards.
Certification of VW Diesel Vehicles in the United States

29. As part of the certification process for each new model year, defendant
IAV and its co-conspirators, including the VW supervisors and other vw
management officials and employees, falsely and fraudulently certified, and/or
caused to be certified, to the EPA and CARB that the Gen 1 Vehicles met U.S.
emissions standards and complied with standards prescribed by the Clean Air Act.
IAV knew that VW was required to obtain these certifications in order to sell the
Gen 1 Vehicles in the United States. Furthermore, IAV and its co-conspirators knew
that if they had told the truth and disclosed the existence of the defeat device, VW
would not have obtained the requisite Certificates for the Gen 1 Vehicles and could

not have sold any of them in the United States.

Exh. 2-12

 

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2994 Filed 01/18/19 Page 51 of 64

30. On or about October 3 1, 2013, IAV’s co-conspirator, VW, through VW
GOA’s EEO office in Auburn Hills, Michigan, submitted the final application to
EPA for Certification of the Model Year 2013 VW Jetta, Jetta Sportwagen, Golf,
Beetle, and Beetle Convertible vehicles.

Marketing of “Clean Diesel” Vehicles

31. Having obtained the necessary EPA and CARB Certificates, [AV’s co-
conspirators, including VW supervisors and other VW management officials and
employees, marketed, and/or caused to be marketed, the Gen 1 Vehicles to the U.S.
public as “clean diesel” and environmentally-friendly, when they knew that these
representations made to U.S. customers were false, that the Gen 1 Vehicles were not
“clean,” and that the Gen 1 Vehicles were intentionally designed to detect, evade,
and defeat U.S. emissions standards, and that the Gen 1 Vehicles were polluting the
environment with NOx emissions well above U.S. emission limits.

32. Asaresult of the conspiracy, IAV and its co-conspirators caused defeat
device software to be installed on all of the approximately 335,000 Gen 1 Vehicles

sold in the United States from 2009 through 2014.

Exh. 2-13

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2995 Filed 01/18/19 Page 52 of 64

EXHIBIT 3
INDEPENDENT COMPLIANCE MONITOR

The duties and authority of the Independent Compliance Monitor (the
“Monitor”), and the obligations of IAV GmbH, on behalf of itself and its subsidiaries
and affiliates (for purposes of this Exhibit 3, the “Defendant” or “Company”), with
respect to the Monitor and the United States Department of Justice, Criminal
Division, Fraud Section, the United States Attorney’s Office for the Eastern District
of Michigan, and the United States Department of Justice, Environment and Natural
Resources Division, Environmental Crimes Section (collectively hereafter, “the
Offices”), are as described below.

1. | The Company will retain the Monitor for a period of two years (the
“Term of the Monitorship”), unless the early termination provision of
Paragraph 5(A) of the Plea Agreement (the “Agreement”) is triggered.

Monitor’s Mandate

2. The Monitor’s responsibility is to assess, oversee, and monitor the
Company’s compliance with the terms of the Agreement, so as to specifically
address and reduce the risk of any recurrence of the Company’s misconduct. During
the Term of the Monitorship, the Monitor will evaluate, in the manner set forth
below, the Company’s implementation and enforcement of its compliance and ethics

program for the purpose of preventing future criminal fraud and environmental
Exh. 3-1

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2996 Filed 01/18/19 Page 53 of 64

violations by the Company and its affiliates, including, but not limited to, violations
related to the conduct giving rise to the Sixth Superseding Information filed in this
matter, and will take such reasonable steps as, in his or her view, may be necessary
to fulfill the foregoing mandate (the “Mandate”). This Mandate shall include an
assessment of the Management Board’s and senior management’s commitment to,
and effective implementation of, the Company’s corporate compliance and ethics
program.

Company’s Obligations

3. The Company shall cooperate fully with the Monitor, and the Monitor
shall have the authority to take such reasonable steps as, in his or her view, may be
necessary to be fully informed about the Company’s ethics and compliance program
in accordance with the principles set forth herein and applicable law, including
applicable environmental, data protection, and labor laws and regulations. To that
end, the Company shall: facilitate the Monitor’s access to the Company’s
documents and resources; not limit such access, except as provided in Paragraphs 5-
6; and provide guidance on applicable local law (such as relevant data protection and
labor laws). The Company shall provide the Monitor with access to all information,
documents, records, facilities, and employees, as reasonably requested by the

Monitor, that fall within the scope of the Mandate of the Monitor under the

Exh, 3-2

 

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2997 Filed 01/18/19 Page 54 of 64

Agreement. The Company shall use its best efforts to provide the Monitor with
access to the Company’s former employees and its third-party vendors, agents, and
consultants.

4, Any disclosure by the Company to the Monitor concerning fraudulent
conduct shall not relieve the Company of any otherwise applicable obligation to
truthfully disclose such matters to the Offices, pursuant to the Agreement.

Withholding Access

5, The parties agree that no attorney-client relationship shall be formed
between the Company and the Monitor. In the event that the Company seeks to
withhold from the Monitor access to information, documents, records, facilities, or
current or former employees of the Company that may be subject to a claim of
attorney-client privilege or to the attorney work-product doctrine, or where the
Company reasonably believes production would otherwise be inconsistent with
applicable law, the Company shall work cooperatively with the Monitor to resolve
the matter to the satisfaction of the Monitor consistent with applicable law.

6. If the matter cannot be resolved, at the request of the Monitor, the
Company shall promptly provide written notice to the Monitor and the Offices. Such
notice shall include a general description of the nature of the information,

documents, records, facilities or current or former employees that are being

Exh. 3-3

 

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2998 Filed 01/18/19 Page 55 of 64

withheld, as well as the legal basis for withholding access. The Offices may then
consider whether to make a further request for access to such information,
documents, records, facilities, or employees.

Monitor’s Coordination with the Company and Review Methodology

7. In carrying out the Mandate, to the extent appropriate under the
circumstances, the Monitor should coordinate with Company personnel, including
in-house counsel, compliance personnel, and internal auditors, on an ongoing basis.
The Monitor may rely on the product of the Company’s processes, such as the results
of studies, reviews, sampling and testing methodologies, audits, and analyses
conducted by or on behalf of the Company, as well as the Company’s internal
resources (e.g., legal, compliance, and internal audit), which can assist the Monitor
in carrying out the Mandate through increased efficiency and Company-specific
expertise, provided that the Monitor has confidence in the quality of those resources.

8 The Monitor’s reviews should use a risk-based approach, and thus, the
Monitor is not expected to conduct a comprehensive review of all business lines, all
business activities, or all markets. In carrying out the Mandate, the Monitor should
consider, for instance, risks presented by: (a) organizational structure; (b) training

programs or lack thereof; (c) compensation structure; (d) internal auditing

Exh. 3-4

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.2999 Filed 01/18/19 Page 56 of 64

processes; (e) internal investigation procedures; (f) reporting mechanisms;
(g) corporate culture; and (h) employee incentives and disincentives. |

9. In undertaking the reviews to carry out the Mandate, the Monitor shall
formulate conclusions based on, among other things: (a) inspection of relevant
documents, including the Company’s current anti-fraud and environmental policies
and procedures; (b) on-site observation of selected systems and procedures of the
Company at sample sites; (c) meetings with, and interviews of, relevant current and,
where appropriate, former directors, officers, employees, business partners, agents,
and other persons at mutually convenient times and places; and (d) analyses, studies,
and testing of the Company’s compliance program.

Monitor’s Written Work Plans

10. To carry out the Mandate, during the Term of the Monitorship, the
Monitor shall conduct an initial review and prepare an initial report, followed by at
least one follow-up review and report as described in Paragraph 16 below. With
respect to the initial report, after consultation with the Company’ and the Offices, the
Monitor shall prepare the first written work plan within sixty calendar days of being
retained, and the Company and the Offices shall provide comments within thirty
calendar days after receipt of the written work plan. With respect to each follow-up

report, after consultation with the Company and the Offices, the Monitor shall

Exh, 3-5

 
- Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.3000 Filed 01/18/19 Page 57 of 64

prepare a written work plan at least thirty calendar days prior to commencing a
review, and the Company and the Offices shall provide comments within twenty
calendar days after receipt of the written work plan. Any disputes between the
Company and the Monitor with respect to any written work plan shall be decided by
the Offices in their sole discretion.

11. All written work plans shall identify with reasonable specificity the
activities the Monitor plans to undertake in execution of the Mandate, including a
written request for documents. The Monitor’s work plan for the initial review shall
include such steps as are reasonably necessary to conduct an effective initial review
in accordance with the Mandate, including by developing an understanding, to the
extent the Monitor deems appropriate, of the facts and circumstances surrounding
any violations that may have occurred before the date of the Agreement. In
developing such understanding the Monitor is to rely to the extent possible on
available information and documents provided by the Company. It is not intended
that the Monitor will conduct his or her own inquiry into the historical events that
gave rise to the Agreement.

Initial Review
12. The initial review shall commence no later than one hundred twenty

calendar days from the date of the engagement of the Monitor (unless otherwise

Exh. 3-6

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.3001 Filed 01/18/19 Page 58 of 64

agreed by the Company, the Monitor, and the Offices). The Monitor shall issue a
written report within one hundred fifty calendar days of commencing the initial
review, setting forth the Monitor’s assessment and, if necessary, making
recommendations reasonably designed to improve the effectiveness of the
Company’s program for ensuring compliance with anti-fraud and environmental
laws. The Monitor should consult with the Company concerning his or her findings
and recommendations on an ongoing basis and should consider the Company’s
comments and input to the extent the Monitor deems appropriate. The Monitor may
also choose to share a draft of his or her reports with the Company prior to finalizing
them. The Monitor’s reports need not recite or describe comprehensively the
Company’s history or compliance policies, procedures and practices, but rather may
focus on those areas with respect to which the Monitor wishes to make
recommendations, if any, for improvement or which the Monitor otherwise
concludes merit particular attention. The Monitor shall provide the report to the
Management Board of the Company and contemporaneously transmit copies to the
Deputy Chief — Securities and Financial Fraud Unit, Fraud Section, Criminal
Division, U.S. Department of Justice, at 1400 New York Avenue N.W., Bond
Building, Washington, D.C. 20005; Chief, White Collar Crime Unit, United States

Attorney’s Office, Eastern District of Michigan, 211 W. Fort Street, Suite 2001,

Exh. 3-7

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.3002 Filed 01/18/19 Page 59 of 64

Detroit, Michigan 48226; and Deputy Chief, Environmental Crimes Section, US.
Department of Justice, P.O. Box 7611, Washington, D.C. 20044. After consultation
with the Company, the Monitor may extend the time period for issuance of the initial
report for a brief period of time with prior written approval of the Offices.

13. Within one hundred fifty calendar days after receiving the Monitor’s
initial report, the Company shall adopt and implement all recommendations in the
report, unless, within sixty calendar days of receiving the report, the Company
notifies in writing the Monitor and the Offices of any recommendations that the
Company considers unduly burdensome, inconsistent with applicable law or
regulation, impractical, excessively expensive, or otherwise inadvisable. With
respect to any such recommendation, the Company need not adopt that
recommendation within the one hundred fifty calendar days of receiving the report
but shall propose in writing to the Monitor and the Offices an alternative policy,
procedure or system designed to achieve the same objective or purpose. As to any
recommendation on which the Company and the Monitor do not agree, such parties
shall attempt in good faith to reach an agreement within forty-five calendar days
after the Company serves the written notice.

14. In the event the Company and the Monitor are unable to agree on an

acceptable alternative proposal, the Company shall promptly consult with the

Exh. 3-8

 

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.3003 Filed 01/18/19 Page 60 of 64

Offices. The Offices may consider the Monitor’s recommendation and the
Company’s reasons for not adopting the recommendation in determining whether
the Company has fully complied with its obligations under the Agreement. Pending
such determination, the Company shall not be required to implement any contested
recommendation(s).

15. With respect to any recommendation that the Monitor determines
cannot reasonably be implemented within one hundred fifty calendar days after
receiving the report, the Monitor may extend the time period for implementation
with prior written approval of the Offices.

Follow-Up Review

16. A follow-up review shall commence no later than one hundred and
eighty calendar days after the issuance of the initial report (unless otherwise agreed
by the Company, the Monitor and the Offices). No later than sixty days before the
end of the Term, the Monitor shall submit to the Offices a final written report
(“Certification Report”), setting forth an overview of the Company’s remediation
efforts to date, including the implementation status of the Monitor’s
recommendations, and an assessment of the sustainability of the Company’s
remediation efforts. No later than thirty days before the end of the Term, the Monitor

shall certify whether the Company’s compliance program, including its policies and

Exh. 3-9

 

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.3004 Filed 01/18/19 Page 61 of 64

procedures, is reasonably designed and implemented to prevent and detect violations
of the anti-fraud and environmental laws.

Monitor’s Discovery of Potential or Actual Misconduct

17. (a) Except as set forth below in sub-paragraphs (b), (c) and (d), should

the Monitor discover during the course of his or her engagement that:

° any defeat device has been designed, installed, or implemented in any
vehicle of any kind manufactured by the Company’s customers, and is
in use after the date of this Agreement, whether such design, installation
or implementation has been accomplished by the Company alone or in
concert with any other person or entity contracting with or working with
the Company; or

e the Company has made any materially false statement to any
governmental entity, department, agency, or component within the
United States, in connection with the certification, sale, offer for sale,
importation or introduction of any vehicle or vehicle type

(collectively, “Potential Misconduct”), the Monitor shall immediately report the
Potential Misconduct to the Company’s General Counsel, Chief Compliance
Officer, and/or Audit Committee for further action, unless the Potential

Misconduct was already so disclosed. The Monitor also may report Potential

Exh. 3-10

ea

 

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.3005 Filed 01/18/19 Page 62 of 64

Misconduct to the Offices at any time, and shall report Potential Misconduct to the
Offices when they request the information.

(b) In some instances, the Monitor should immediately report
Potential Misconduct directly to the Offices and not to the Company. The presence
of any of the following factors militates in favor of reporting Potential Misconduct
directly to the Offices and not to the Company, namely, where the Potential
Misconduct: (1) poses a risk to public health or safety or the environment,
(2) involves senior management of the Company; (3) involves obstruction of justice;
or (4) otherwise poses a substantial risk of harm.

(c) If the Monitor believes that any Potential Misconduct actually
occurred or may constitute a criminal or regulatory violation of U.S. law (“Actual
Misconduct”), the Monitor shall immediately report the Actual Misconduct to the
Offices. When the Monitor discovers Actual Misconduct, the Monitor shall disclose
the Actual Misconduct solely to the Offices, and, in such cases, disclosure of the
Actual Misconduct to the General Counsel, Chief Compliance Officer, and/or the
Audit Committee of the Company should occur as the Offices and the Monitor deem
appropriate under the circumstances.

(4) The Monitor shall address in his or her reports the

appropriateness of the Company’s response to disclosed Potential Misconduct or

Exh. 3-11

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.3006 Filed 01/18/19 Page 63 of 64

Actual Misconduct, whether previously disclosed to the Offices or not. Further, if
the Company or any entity or person working directly or indirectly for or on behalf
of the Company withholds information necessary for the performance of the
Monitor’s responsibilities and the Monitor believes that such withholding is without
just cause, the Monitor shall also immediately disclose that fact to the Offices and
address the Company’s failure to disclose the necessary information in his or her
reports.

(ce) Neither the Company nor anyone acting on its behalf shall take
any action to retaliate against the Monitor for any such disclosures or for any other
reason.

Meetings During Pendency of Monitorship
18. The Monitor shall meet with the Offices within thirty calendar days

after providing each report to the Offices to discuss the report, to be followed by a
meeting between the Offices, the Monitor, and the Company.

19. At least annually, and more frequently if appropriate, representatives
from the Company and the Offices will meet together to discuss the Monitorship and
any suggestions, comments, or improvements the Company may wish to discuss
with or propose to the Offices, including with respect to the scope or costs of the

Monitorship.

Exh. 3-12

 
Case 2:16-cr-20394-SFC-APP ECF No. 138, PagelD.3007 Filed 01/18/19 Page 64 of 64

Contemplated Confidentiality of Monitor’s Reports

20. The reports will likely include proprietary, financial, confidential, and
competitive business information. Moreover, public disclosure of the reports could
discourage cooperation, or impede pending or potential government investigations
and thus undermine the objectives of the Monitorship. For these reasons, among
others, the reports and the contents thereof are intended to remain and shall remain
non-public, except as otherwise agreed to by the parties in writing, or except to the
extent that the Offices determine in their sole discretion that disclosure would be in
furtherance of the Offices’ discharge of their duties and responsibilities or is

otherwise required by law.

Exh. 3-13

 
